Bell, Chief Judge.
This is a workmen’s compensation death claim. The employee died while at work from a coronary occlusion. The superior court affirmed the award granting compensation to the claimant widow. Held:
The employee, a timber cruiser, immediately prior to his death, had cruised a tract of hilly and rough land. Although contradicted by other medical testimony, there is medical evidence in the record that the prior exertion could have caused the coronary occlusion. Thus the evidence is sufficient to authorize the findings that the exertion produced the employee’s death and that he died as a result of an accident and injury which arose out of and in the course of his employment. Burson v. Howell, 112 Ga. App. 675 (145 SE2d 718); J. D. Jewell, Inc. v. Peck, 116 Ga. App. 405 (157 SE2d 806); Aetna Cas. &c. Co. v. Williams, 117 Ga. App. 713 (161 SE2d 396).

Judgment affirmed.


Pannell and Deen, JJ., concur.